Case 3:18-cv-14563-BRM-TJB Document 36 Filed 07/31/20 Page 1 of 2 PageID: 504




Brian D. Sullivan
FOX ROTHSCHILD LLP
49 Market Street
Morristown, NJ 07068
Tel: (973) 994-7525
Email: bsullivan@foxrothschild.com
Attorneys for Defendant

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


NEW JERSEY COALITION OF
AUTOMOTIVE RETAILERS, INC.,                 Case No. 3:18-cv-14563-BRM-TJB

                     Plaintiff,
                                            Motion Day: September 8, 2020
                v.

MAZDA MOTOR OF AMERICA, INC.,

                     Defendant.


                       NOTICE OF MOTION TO DISMISS

      PLEASE TAKE NOTICE that, upon the Complaint herein, the

accompanying declaration of Kyle Kaczmarek, dated November 7, 2018, and the

exhibits thereto, and the accompanying Defendant’s Brief in Support of Motion to

Dismiss, dated July 31, 2020, defendant Mazda Motor of America, Inc., d/b/a

Mazda North American Operations, shall move this Court, before the Honorable

Brian R. Martinotti, United States District Judge, on September 8, 2020, or as soon

thereafter as the Court permits, for an order dismissing the Complaint (1) pursuant
Case 3:18-cv-14563-BRM-TJB Document 36 Filed 07/31/20 Page 2 of 2 PageID: 505




to Rule 12(b)(1) of the Federal Rules of Civil Procedure, for lack of subject matter

jurisdiction; or (2) in the alternative, pursuant to Fed. R. Civ. P. 12(b)(6), for

failure to state a claim upon which relief can be granted.

Dated: July 31, 2020
                                       Respectfully submitted,

                                       /s/ Brian D. Sullivan
                                       Brian D. Sullivan
                                       FOX ROTHSCHILD LLP
                                       49 Market St.
                                       Morristown, NJ 07068
                                       Tel: (973) 994-7525
                                       Email: bsullivan@foxrothschild.com

                                       John J. Sullivan
                                       (admitted pro hac vice)
                                       HOGAN LOVELLS US LLP
                                       390 Madison Avenue
                                       New York, NY 10017
                                       Tel: (212) 918-3000
                                       Email: john.sullivan@hoganlovells.com

                                       Ryan L. Ford
                                       (admitted pro hac vice)
                                       555 Thirteenth Street, N.W.
                                       Washington, D.C. 20004
                                       Tel: (202) 637-5600
                                       Email: ryan.ford@hoganlovells.com

                                       Attorneys for Defendant Mazda Motor of
                                       America, Inc., d/b/a Mazda North American
                                       Operations



                                          2
